Citation Nr: 0917090	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 2004 for the award of Dependency and Indemnity 
Compensation (DIC) benefits.  

2.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to 
August 1985.  He died in December 2002.  The appellant is his 
widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  March 2005 decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appellant testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in February 2009.  
After this hearing, the appellant was given 60 days to submit 
additional evidence.  See 38 C.F.R. § 20.709 (2008).  
However, 60 days have passed, yet the appellant has not 
submitted any additional evidence of record.  Therefore, the 
Board will proceed with adjudication of the claims at issue.  


FINDINGS OF FACT

1.  The Veteran died of a service-connected disability in 
December 2002.

2.  Entitlement to DIC benefits was established effective 
December 22, 2004, the date of receipt of the formal 
application for DIC benefits.   

3.  There is no formal or informal claim for DIC benefits 
prior to December 22, 2004.
4.  The appellant's brother-in-law paid the full funeral bill 
of the Veteran in the amount of $1,660 by credit card.  

5.  The evidence does not show that the appellant has used 
personal funds to pay for burial, funeral, or transportation 
expenses of the Veteran, or that the appellant is the 
executrix or administratrix of the Veteran's estate whose 
funds were used.  

6.  The evidence does not confirm that the appellant 
reimbursed her brother-in-law for the funeral expenses of the 
Veteran.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
22, 2004 for the award of DIC benefits are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.155, 3.159, 
3.400 (2008).

2.  The appellant does not have standing to be recognized as 
a claimant to receive VA burial benefits.  38 U.S.C.A. §§ 
2302, 2307, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
appellant of the type of evidence needed to substantiate a 
claim, including apprising the appellant of whose specific 
responsibility - the appellant's or VA's, it is for 
obtaining this supporting evidence.  Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).

Here, though, the VCAA has no effect on the effective date 
and burial benefit issues on appeal since resolution of these 
issues is solely one of statutory interpretation such that 
the claims are barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

Governing Law and Regulations for DIC Effective Date

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.

Generally, the effective date of an award based on a claim 
for DIC is the date of receipt of the claim application or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For claims involving service-
connected death after separation from service, if an 
application for DIC is received within one year from the date 
of death, the effective date of the award shall be the first 
day of the month in which the death occurred.  Otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

An intent to apply for benefits is an essential element of 
any claim, whether formal or informal, and such intent must 
be communicated in writing.  See MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006) (holding that the plain language 
of the regulations requires a claimant to have an intent to 
file a claim for VA benefits); Brannon v. West, 12 Vet. App. 
32, 35 (1998) (holding that before VA can adjudicate a claim 
for benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").  

Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  See also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).



Analysis - Earlier Effective Date

The Veteran died of a service-connected disorder on December 
6, 2002.  The Appellant's original claim for DIC benefits was 
received by the RO on December 22, 2004, over two years after 
his death.  In a March 2005 rating decision, the RO granted 
the appellant's claim for DIC benefits on the basis of 
service connection for the cause of the Veteran's death.  The 
RO assigned an effective date for the award of DIC benefits 
of December 22, 2004, the date of receipt of the original DIC 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
appellant filed a July 2005 notice of disagreement (NOD) with 
the effective date assigned.  The appeal has now reached the 
Board.

The appellant argues that she is entitled to DIC benefits 
earlier than December 22, 2004 (date of original DIC claim).  
She requests an earlier effective date of December 19, 2002, 
the date she went to the Mobile office of the Alabama 
Department of Veterans Affairs with the intent to file a 
claim for DIC benefits at that time.  She asserts that she 
met with a D. McElwee, a Veteran's Service Officer, on this 
date, and again on February 10, 2003.  On both occasions he 
incorrectly advised her that she was not eligible for DIC 
benefits.  Therefore she did not file a formal claim on those 
two occasions.  But she maintains she should not be penalized 
simply because she was not provided with proper assistance 
from the VA.  See July 2005 NOD, July 2006 substantive 
appeal, and February 2009 videoconference testimony.  

However, the claims folder contains no written communication 
from the appellant or her representative demonstrating an 
intent to seek, or a belief in entitlement to, DIC benefits 
from the time of the Veteran's death on December 6, 2002, 
until the formal application for DIC benefits was received on 
December 22, 2004.  38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  It follows there is no 
evidence an application for DIC was received within one year 
from the date of death (December 2002), such that the 
effective date of the award cannot be the first day of the 
month in which the death occurred.  38 C.F.R. § 3.400(c)(2).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. 
at 356-57.  The Board's actions are bound by the applicable 
law and regulations as written and has no power to grant 
benefits not authorized by law.  38 U.S.C.A. § 7104(c).  

In this regard, the Board acknowledges a Report of Contact in 
the claims folder, dated December 9, 2002, only three days 
after the Veteran's death.  However, in this Report of 
Contact the appellant only advised VA of the Veteran's recent 
death.  The appellant simply did not express her intent to 
apply for DIC benefits at that time.  38 C.F.R. §§ 3.1(p), 
3.155(a).  

Furthermore, she asserts she intended to file a claim for DIC 
benefits on December 19, 2002, and again on February 10, 
2003.  On those two occasions she met with a D. McElwee, a 
Veteran's Service Officer from the Alabama Department of 
Veterans Affairs in Mobile, Alabama.  She submitted paperwork 
to him, but she says he threw it away.  He evidently 
incorrectly advised her she was not eligible for DIC benefits 
from her husband's death.  She has submitted an April 2005 
lay witness statement confirming these events.  Initially, 
the Board emphasizes that at the videoconference hearing, it 
was established that the individual D. McElwee, whom the 
appellant met on two separate occasions to discuss a 
potential DIC claim, was not an employee of the VA.  See 
hearing testimony at page 5.  In addition, the appellant 
admitted she did not submit any paperwork on either occasion 
to the actual VA RO in Montgomery, Alabama.  Id. at page 12.  
She still insists that since she intended to file a DIC claim 
prior to December 22, 2004, she should not be penalized for 
faulty advice she received.   

Regardless of her assertions, the intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal, and such intent must be communicated in writing.  
38 C.F.R. § 3.1(p).  See also MacPhee v. Nicholson, 459 F.3d 
1323 (Fed. Cir. 2006) (emphasis added).  A call or visit to 
the RO inquiring about benefits could constitute an informal 
claim if it is specific and in written form in the claims 
folder.  Shields, 8 Vet. App. at 351-52; McTighe, 7 Vet. App. 
at 30.  But no written evidence of any specific discussion 
inquiring about DIC benefits with VA personnel exists in the 
claims folder.  Nor has the appellant alleged such a 
conversation took place.  Further, for the sake of argument, 
even if the appellant had received faulty advice from a VA 
representative, advice on the part of VA employees cannot 
serve as the basis for an earlier effective date.  See Id.  
The Board simply cannot grant effective date benefits where 
they are not allowed by statute.  McTighe, 7 Vet. App. at 30 
(1994) (finding where a statute specifically provided an 
effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute).

Consequently, the pertinent facts are not in dispute, and the 
law, specifically 38 U.S.C.A. §§ 5110(d) and 38 C.F.R. § 
3.400(c)(2), is dispositive in this matter.  The law and 
regulation on this matter is clear:  if an application for 
DIC is received within one year from the date of death, the 
effective date of the award shall be the first day of the 
month in which the death occurred.  Otherwise, the effective 
date is the date of receipt of the claim.  In this regard, no 
claim (formal or informal) for DIC was received within one 
year of the Veteran's death, such that the effective date 
must be the date of receipt of the only DIC claim on December 
22, 2004.                       

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appellant has failed to present facts which meet the criteria 
in the law or regulations as there is simply no formal or 
informal claim for DIC benefits prior to December 22, 2004.  
Accordingly, there is no legal basis to assign an earlier 
effective date for the award.




Governing Law and Regulations for Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.1600 (2008).  If a Veteran dies as a result of a service-
connected disability or disabilities, as is the case here, a 
higher amount of burial benefits may be paid.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  There is no time limit to 
apply for claims for service-connected burial allowance.  
38 C.F.R. § 3.1601(a).  

Under 38 C.F.R. § 3.1601(a)(1), a claim for burial allowance 
may be executed by: (1) the funeral director, if the entire 
bill or any balance is unpaid; (2) the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses; or (3) the executor or administrator 
of the estate of the Veteran or the estate of the person who 
paid the expenses of the Veteran's burial or provided such 
service.  If no executor or administrator has been appointed, 
then by some person acting for such estate who will make 
distribution of the burial allowance to the person or persons 
entitled under the laws governing the distribution of 
interstate estates in the State of the decedent's personal 
domicile.

In addition to the proper claim form, a claimant for such 
benefits is required to submit: (1) a statement of account, 
which is preferably on funeral director's or cemetery owner's 
billhead showing name of the deceased Veteran, the plot or 
interment costs, and the nature and cost of services 
rendered, and unpaid balance; (2) receipted bills, which must 
show by whom payment was made and show receipt by a person 
acting for the funeral director or cemetery owner; and (3) 
proof of the Veteran's death.  38 C.F.R. § 3.1601(b).



Analysis - Burial Benefits

The appellant, the Veteran's surviving spouse, filed an 
Application for Burial Benefits (VA Form 21-530) received in 
December 2004.  In this Application, she stated that she paid 
the Veteran's funeral and cremation expenses of $1500.  But a 
March 2005 Report of Contact with a representative of the 
Small Mortuary revealed that the appellant's brother in law, 
Dr. Coleman, paid the funeral bill in full by credit card in 
the amount of $1,660.  In addition, Small Mortuary added that 
the appellant did not contribute any funds towards the 
funeral expenses.  At the hearing, the appellant explained 
that initially she did possess the funds to pay the funeral 
expenses.  She stated that although Dr. Coleman did in fact 
pay the full funeral expenses of the Veteran, she 
subsequently reimbursed him for the entire amount paid.  
Therefore, the appellant seeks reimbursement from VA for 
these burial expenses in the amount of $1,660.  

At the February 2009 hearing, the appellant was given 60 
additional days to submit a statement from her brother-in-
law, Dr. Coleman, confirming that she reimbursed him in full 
for the Veteran's funeral expenses.  However, significantly, 
although the 60-day time period has passed, no statement of 
record from Dr. Coleman has been submitted.  

Therefore, the evidence does not show that the appellant 
falls into any of the classes of individuals under 38 C.F.R. 
§ 3.1601(a)(1) who may execute a claim for burial benefits.  
Rather, the appellant's brother-in-law, whose personal funds 
were apparently used to pay the funeral expenses, should be 
the proper claimant.  In short, there is insufficient 
verification to show that the appellant's own funds were used 
to pay for funeral expenses.  Moreover, the record does not 
reflect that the appellant is the executrix or administratrix 
of the Veteran's estate which paid the expenses or that if no 
executor or administrator has been appointed, she is acting 
on the estate's behalf.  In short, she lacks legal standing 
to pursue a claim for reimbursement for burial benefits.  
With no other documentation submitted by the appellant to 
support her statements, VA is precluded by law from making 
payment for the Veteran's burial expenses to the appellant.  

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant believes that she is 
entitled to these benefits. There is, however, no provision 
of law which allows for benefits in this case.  The law is 
clear as to the criteria for burial benefits.  The Board has 
no authority to act outside the constraints of the statutory 
and regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The Board respects the Veteran's honorable service in defense 
of our nation.  But under the circumstances of this case, the 
claim for service-connected burial benefits must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date earlier than December 22, 2004 for the 
award of DIC benefits is denied.  

Entitlement to service-connected burial benefits is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


